
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 68
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Mr. Hastings of
			 Florida introduced the following joint resolution; which was referred
			 to the Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		JOINT RESOLUTION
		Authorizing the limited use of the United
		  States Armed Forces in support of the NATO mission in Libya.
	
	
		1.Authorization for the limited
			 use of United States Armed Forces in Libya
			(a)AuthorityThe
			 President is authorized to continue the limited use of the United States Armed
			 Forces in Libya, in support of United States national security policy
			 interests, as part of the NATO mission to enforce United Nations Security
			 Council Resolution 1973 (2011) as requested by the Transitional National
			 Council, the Gulf Cooperation Council, and the Arab League.
			(b)Expiration of
			 AuthorityThe authorization for such limited use of United States
			 Armed Forces in Libya expires one year after the date of the enactment of this
			 joint resolution.
			2.Opposition to the
			 use of United States ground troopsConsistent with the policy and statements of
			 the President, Congress does not support deploying, establishing, or
			 maintaining the presence of units and members of the United States Armed Forces
			 on the ground in Libya unless the purpose of the presence is limited to the
			 immediate personal defense of United States Government officials (including
			 diplomatic representatives) or to rescuing members of NATO forces from imminent
			 danger.
		3.Reports to
			 CongressThe President shall
			 consult frequently with Congress regarding United States efforts in Libya,
			 including by providing regular briefings and reports as requested, and
			 responding to inquiries promptly. Such briefings and reports shall include the
			 following elements:
			(1)An updated
			 description of United States national security interests in Libya.
			(2)An updated
			 statement of United States policy objectives in Libya, both during and after
			 Qaddafi’s rule, and a detailed plan to achieve them.
			(3)An updated and
			 comprehensive list of the activities of the United States Armed Forces in
			 Libya.
			(4)An updated and
			 detailed assessment of the groups in Libya that are opposed to the Qaddafi
			 regime, including potential successor governments.
			(5)A
			 full and updated explanation of the President's legal and constitutional
			 rationale for conducting military operations in Libya consistent with the War
			 Powers Resolution (50 U.S.C. 1541 et seq.).
			
